)Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Feeley et al (US Publication No. 2016/0381472).  
Regarding claim 1,  Feeley teaches hearing aid having a speaker assembly configured for releasably connecting with a housing of the hearing aid, the housing configured to be positioned behind the ear of a user, 5the speaker assembly comprising: a receiver (501) for generating an audible acoustic output into the user's ear canal in response to an electric signal, wherein the receiver is arranged in a first housing (502) which is configured to be positioned in the user's ear canal during normal use of the speaker assembly, 10a microphone (3002; 108-110, wherein the microphone can be placed in the connector housing, 100) for capturing sound and generating an electric output accordingly, wherein the microphone is arranged in a second housing (300) which is separate from the first housing, a connector (100, whole housing; 102, electrical connectors) configured to establish electrical connection between the receiver and the housing of the hearing aid, and 15an connecting member (201, 301, 401,502, 704, 901)  with a plurality of separate electrical conductors (703, 705) for electrical connection to the connector (703, 705) at one end so as to be located outside the user’s ear canal during the normal use of the speaker assembly.  

 	Regarding claim 2, Feeley teaches the hearing aid according to claim 1, wherein the microphone comprises a plurality of microphone elements arranged in a first pattern (¶0061, microphones).  

 	Regarding claim 4, Feeley teaches the hearing aid according to claim 1, wherein the microphone comprises a microphone housing (3002; 108-110) and a suspension member (¶0052; insulating material).  

 	Regarding claim 5, Feeley teaches the hearing aid according to claim 1, wherein a first part of the connecting member has an enlarged cross-section (fig. 3A, near 113) where the microphone is positioned (as shown in fig. 6).  

 	Regarding claim 6, Feeley teaches the hearing aid according to claim 5, wherein the first part of the connecting member has a higher stiffness than the remaining part of the connecting member (201, 301, 401,502, 704, 901; ¶0055; wherein the connector member has a mixture of hard and pliable materials).  



  	Regarding claim 11, Feeley teaches the hearing aid according to claim 1, wherein at least part of an antenna is comprised in the assembly (¶0006, antenna). 
 
 	25Regarding claim 12, Feeley teaches the hearing aid according to claim 1 wherein: the housing is configured to hold at least an electric energy source (3004) configured for electric connection to the speaker assembly according to claim 1 via a connector in the housing.  

 	Regarding claim 13, Feeley teaches the hearing aid according to claim 12, comprising an electronic circuit arranged in the housing, wherein the electronic circuit (3003, processor) comprises an amplifier circuit (¶0045, amplifiers) with an adjustable gain, so as to allow matching of a gain of the amplifier circuit with the configuration of the speaker assembly.  

 	Regarding claim 14, Feeley teaches the hearing aid according to claim 12, wherein the electronic circuit is configured to discriminate between a plurality of possible speaker assembly types and to set the adjustable gain of the amplifier circuit accordingly (¶0064; equalization settings).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fay et al (US Publication No. 20090092271).
Regarding claims 8-10, although Feeley does show (figure2) that there is a distance established between the connectivity, Feeley fails to specifically teach the hearing aid according to claim 8-10, wherein the second housing (MH) is attached to the connecting member (AS) at a distance from the first housing (RH) being at least 1% of a length of the connecting member (AS) between the first housing (RH) and the 10connector (C (claim 8); wherein the second housing (MH) is attached to the connecting member (AS) at a distance from the first housing (RH) being 1% to 99% of a length of the connecting member (AS) between the first housing (RH) and the 15connector (C) (claim 9); or  wherein the second housing (MH) is attached to the connecting member (AS) at a distance from the first housing (RH) being 10% to 90% of a length of the connecting member (AS) between the first housing (RH) and 20the connector (C) (claim 10).
However, it would have been obvious matter of design choice to allow connectivity of Feeley to configured such that there was a predetermined distance there between to aid in securing the aid to the ear of the user since Applicant has not disclosed that having a particular structural dimension would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any connectivity including what is shown by  Feeley [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 15-17 are allowed.  Prior Art (Fay et al; US Patent No. 8295523) fails to teach a hearing aid having a housing configured to be positioned at least partially in the ear canal of a user, wherein the housing comprises a power source, an output transducer and a processor, a string-shaped member connected to and extending from the housing, an 10input transducer in the string-shaped member arranged distal to the housing, the string- shaped member configured to abut the pinna of the user during use, wherein the input transducer comprises a plurality of microphone units.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection is based on the newly amended art which necessitated a new interpretation of the art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 23, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653